          Case 1:15-cr-00095-AJN Document 3040 Filed 10/09/20 Page 1 of 2




                                                                                           10/9/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :    15-CR-95 (AJN)
                                                                       :
TAYQUAN TUCKER,                                                        :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

ALISON J. NATHAN, United States District Judge:

        The plea and sentencing proceeding scheduled for October 16, 2020 at 12:45 p.m. is

hereby rescheduled to occur as a videoconference using the CourtCall platform on the week of

October 19, 2020. At a later date, the Court will issue an Order confirming the time and date of

the conference. In light of the COVID public health crisis, there are significant safety issues

related to in-court proceedings. As noted in the Court’s October 1, 2020 Order, Dkt. No. 3023, if

the Defendant is willing to waive his physical presence, this proceeding will be conducted

remotely. To that end, defense counsel should confer with the Defendant regarding waiving his

physical presence and provide the waiver form attached to Dkt. No. 3023 to him. If Mr. Tucker,

after reviewing the form and being advised of its contents, wishes to waive his right to be

physically present, he and his counsel should return the signed waiver form no later than October

15, 2020. If authorized to do so, defense counsel may sign the form on Defendant's behalf. See

Standing Order Relating To Signatures and the Form of Consents and Waivers in Criminal

Cases, Case No. 20-mc-174 (CM). While the Defendant submitted a waiver form on October 1,

2020, the submitted form did not include a signature, see Dkt. No. 3024.
        Case 1:15-cr-00095-AJN Document 3040 Filed 10/09/20 Page 2 of 2



       By no later than October 12, 2020, defense counsel shall indicate to the Court whether he

wishes to be given an opportunity to speak with the Defendant by telephone for fifteen minutes

before the proceeding begins. Furthermore, the Defendant’s sentencing submission shall be filed

by no later than October 13, 2020. The Government’s sentencing submission shall be filed by

October 16, 2020. Finally, the parties shall submit a joint letter no later than 24 hours before the

conference indicating to the Court how they intend to proceed.

SO ORDERED.

       Dated: October 9, 2020                      __________________________________
              New York, New York                           ALISON J. NATHAN
                                                         United States District Judge




                                                  2
